Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

Continuation of 3. NOTE: Claim 30 depends from claim 14, however claim 30 recites that, "the configuration of the flange is configuration (iv)" which is no longer recited in claim 14.  Therefore the claim does not further limit the claim from which it depends

Continuation of AMENDMENTS 5. Applicant's reply has overcome the following rejection(s): Upon entry, the rejection of claims 14-17, 22-25 and 27-30 under 35 U.S.C. 112a and under 35 U.S.C. 112b will be withdrawn.



Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. 
On page 10 of the remarks, Applicant urges that the rejection only provides a conclusory statement by failing to provide any reason why the skilled artisan would have modified Masek and/or Middleton to have the cavity wall terminate prior to the first sealing portion to form a gap between the sealing cover and the cup like body; especially as nothing in the references suggests terminating the cavity wall prior to the 
It is noted however, that Masek already teaches a reinforcement jacket comprising a flange secured to the interior or exterior of the cup like body; and Masek also desires to have an oxygen free capsule; however Masek does not teach the claimed materials of the co-injection molded flange.  Middleton teaches a reinforcement jacket comprising a flange, which like Masek, also provides strength, rigidity and stability to the container and additionally where the flange can be co-injection molded with an oxygen barrier to provide a hermetic barrier when sealed with a covering film.  As Masek already desires to have an oxygen free capsule, to thus modify Masek in view of Middleton to use a co-injection molded oxygen barrier flange for Masek’s reinforcing jacket would have been obvious to one having ordinary skill in the art for minimizing oxygen ingress into the capsule when the capsule is sealed.  
Regarding configuration “(i)” as claimed Masek already teaches that if the rim of the cup like body is short, then the sealing cover can be directly welded to the reinforcement flange (see page 5, lines 2-8) and thus Masek suggests that the cavity wall would terminate prior to reaching the first sealing portion of the flange that is being used to attach the sealing cover.  That is, Masek teaches a first sealing portion being the portion where the sealing cover is directly attached to the flange and therefore, is suggesting that the cavity wall would terminate prior to reaching this first sealing portion.  Nonetheless, Frydman clearly further evidences a sealing portion of the flange to which a sealing cover has been attached, such that the cavity wall of the cup like body terminates prior to reaching the first sealing portion.  Modification of Masek in this 
 Regarding configuration “(iii)” Middleton also teaches a stepped configuration to a co-injection molded flange structure, with the second sealing portion used to secure the flange to the cup body being stepped below the region of the flange used to seal a cover to the flange (see figure 10 and 32 of Middleton).  Figure 10 of Middleton also teaches the claimed gap.  Frydman further evidences providing a gap between the sealing cover and the cup-like body.  To thus modify Masek in view of Middleton and as further suggested by Frydman would have been obvious to one having ordinary skill in the art, because Middleton’s structure suggests the structure of configuration “(iii)” while also providing a hermetic seal and rigidity to the cup like body.  Thus, it is seen that the modification would have been obvious to one having ordinary skill in the art, as a substitution of one conventional flange configuration for another recognized for performing the similar function of providing reinforcement to the cup-like body.  
Regarding configuration “(iv)” Masek at figure 12 also teaches an annular flange.  Frydman, also teaches an annular flange.  Both Masek and Frydman teach a sealing cover defining a first plane, and the cup like body comprising an outwardly projecting portion extending way from the cavity wall and defining a second plane parallel to the first plane.  Because Masek’s flange is positioned between the sealing cover and the cup like body, Masek is seen to teach a gap between the sealing cover and the cup-like body.  Masek’s flange as shown in figure 12 also has a first and second sealing surface on opposing sides of the flange.  That is, the cover is sealed to the annular horizontal portion of the flange, and the projecting portion of the cuplike body is sealed to an 

On page 11 of the response, Applicant urges that the resulting capsule with the claimed flange configuration is protected against oxygen intrusion and/or protective gas loss and as a result, the claimed flange configuration has an improved functionality which renders improper the allegation of obviousness based on design choice.
It is noted however, that the base combination of Masek with Middleton and Swenson already teaches a flange structure that would also have protected against oxygen intrusion.  With configuration “(iii)” Middleton (see at least, figure 10 and 32) teaches a stepped configuration and Frydman further evidences that providing a gap due to how the sealing cover has been sealed to the first sealing portion of the flange, would indeed have been an obvious matter of engineering and/or design choice.  Nonetheless, Middleton also evidences in figure 10 and 107, 108, that there is a gap between the sealing cover and the flange.

On page 12 of the response, Applicant urges that the skilled artisan would understand that the gap noted by the Office Action in figure 12 of Masek does not mean 
It is noted however, that the sealing cover as suggested by Masek has not been sealed to the capsule body, but rather, the sealing cover is being sealed to the flange which in turn has been sealed to the capsule body.  Therefore, this still allows for a gap to be between the sealing cover and the cup-like body.  For instance, Applicant’s figure 4, item 14 and Applicant’s figure 2 appear to both show a gap between the capsule body and the sealing cover.  The combination in view of Masek, Middleton and Frydman is seen to show a gap similar to each of these configurations.

On page 13 of the response Applicant urges that the skilled artisan would not have considered that there is a third plane without knowledge of the claimed invention.
This argument is not persuasive, as whether Frydman specifically discloses a third plane or not, Frydman still teaches an arrangement of the sealing cover, outwardly projecting portion of the cup like body and flange such that Frydman also teaches a third plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792